Exhibit 10.1


 


LENOX GROUP INC.  (“LGI”) STOCK OPTION AGREEMENT

FOR OPTIONS UNDER THE 2004 STOCK INCENTIVE PLAN

 

Optionee:

 

Grant Date:

 

 

 

Number of Shares subject to the Option:

 

Exercise Price per Share:

 

1.                    General.

 

1.1    The Company hereby grants to the Optionee, subject to the terms of this
Agreement and the Company’s 2004 Stock Incentive Plan (the “Plan”), the right
and option (the “Option”) to purchase, at the Exercise Price, the number of
Shares set forth above.  The number of Shares and the Exercise Price are subject
to adjustment as provided in Section 13 of the Plan, which is made a part of
this Agreement.  Except as otherwise defined herein, capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan.  For
purposes of this Agreement, (a) the term “person” shall mean an individual, a
corporation, a partnership, an association, a trust, a sole proprietorship, a
limited liability company, or any other entity or organization, including a
government or governmental agency, instrumentality, authority, commission or
court, (b) the term “Affiliate” of the Company shall mean any person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company and (b) the term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any person,
whether through the ownership of equity interests, by contract or otherwise.

 

1.2         This Option is not intended to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Code.

 

1.3       The Option shall be exercisable to the extent and in the manner
provided in this Agreement for a period of 10 years from the date hereof (the
“Exercise Term”); provided, however, that the Option may be terminated earlier
as provided in Section 4 or 5.

 

2.                    Vesting and Exercisability of Options.

 

2.1         Fully Vested Upon Grant; Delayed Exercisability.  The Option shall
be fully vested on and as of the Grant Date, subject to forfeiture only as set
forth in this Agreement and the Plan. Notwithstanding the foregoing and subject
to the provisions of this Agreement and the Plan, the Option shall become
exercisable with respect to the total number of Shares which may be purchased
pursuant to the Option on the second anniversary of the Grant Date.

 

2.2         Timing of Exercise.  The Optionee or the guardian, executor,
administrator or other legal representative (each a “Legal Representative”) of
the Optionee may exercise the Option, in whole or in part, at any time or from
time to time, but only to the extent the Option is exercisable at such time.

 

2.3         Effect of Change in Control.  Notwithstanding anything contained in
this Agreement to the contrary, in the event of a Change in Control, the Option
shall become immediately and fully exercisable.

 

3.                    Manner of Exercise and Payment.

 

3.1         Subject to the terms and conditions of this Agreement and the Plan,
the Option may be exercised by delivery of written notice, in person or by mail,
to the Secretary of the Company, at the Company’s principal executive office (or
such other address as the Company may from time to time notify the Optionee in
writing). Such notice shall state that the Optionee is electing to exercise the
Option and the underlying number of Shares being exercised and shall be signed
by the Optionee or, where applicable, by his/her Legal Representative.  The
Company may require proof satisfactory to it as to the right of the Legal
Representative to exercise the Option.

 

--------------------------------------------------------------------------------


 

3.2         The notice of exercise described in Section 3.1 shall be accompanied
by the full purchase price for the underlying Shares being exercised, such
purchase price to be paid by check.  Not less than 10 Shares may be purchased at
any one time upon an exercise of the Option, unless the number of Shares so
purchased constitutes the total number of Shares then purchasable under the
Option.

 

3.3         The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Shares subject to the Option
until the conditions in Section 7.3 of the Plan have been satisfied.

 

4.                    Certain Restrictions.

 

4.1         Non-transferability.  The Option shall not be transferable by the
Optionee otherwise than by will or the laws of descent and distribution, and an
Option may be exercised during the lifetime of such Optionee only by the
Optionee or his/her Legal Representative.  The terms of such Option shall be
final, binding and conclusive upon the beneficiaries, executors, administrators,
heirs and successors of the Optionee.

 

4.2    Employment Termination.  (a)  Except as may be agreed between the
Committee and the Optionee, if the Optionee shall no longer be employed by the
Company or any of its Subsidiaries, for any reason whatsoever (including by
reason of death, permanent disability or adjudicated incompetency) (“Terminated”
or a “Termination”), irrespective of whether the Optionee receives, in
connection with the Termination, any severance or other payment from the Company
or any of its Subsidiaries under any employment agreement or otherwise, the
Option shall terminate and shall be of no further force or effect from and after
the date of such Termination (the “Termination Date”) as follows:

 

(1)     In the event the Termination is the result of the Optionee’s resignation
from employment (other than “Retirement” as defined below), the last day on
which the Option may be exercised (and after which day the Option shall
terminate and be of no further force or effect) shall be the ninetieth (90th)
day following the Termination Date unless the second anniversary of the Grant
Date of the Option occurs after such ninetieth day, in which case the last day
of Option exercisability shall be the second anniversary of the Grant Date of
the Option; provided, however, that in the event the Optionee dies during the
period between the Termination Date and the last day of Option exercisability as
set forth in this clause 4.2(a)(1), then the Legal Representative may exercise
the Option at any time until and through (but not after) the later to occur of
(x) such last day of Option exercisability and (y) the three-hundred-sixty-fifth
(365th) day after the date of the Optionee’s death.

 

(2)     In the event the Termination is the result of the Optionee’s
“Retirement” (being the Optionee’s resignation from employment or the Company’s
termination of employment without Cause, in either case, at such time as the
Optionee is age sixty (60) or greater), the last day on which the Option may be
exercised (and after which day the Option shall terminate and be of no further
force or effect) shall be the tenth (10th) anniversary of the Grant Date of the
Option; provided, however, that in the event the Optionee dies during the period
between the Termination Date and the last day of Option exercisability as set
forth in this clause 4.2(a)(2), then the Legal Representative may exercise the
Option at any time until and through (but not after) the later to occur of (x)
the second anniversary of the Grant Date of the Option and (y) the
three-hundred-sixty-fifth (365th) day after the date of the Optionee’s death.

 

(3)     In the event the Termination is the result of the Optionee’s death while
employed by the Company or one of its Affiliates, the Legal Representative may
exercise the Option at any time within three-hundred-sixty-five (365) days after
the date of the Optionee’s death (and after such 365th day the Option shall
terminate and be of no further force or effect) unless the second anniversary of
the Grant Date of the Option occurs after the Termination Date, in which case
the last day of Option exercisability shall be the second anniversary of the
Grant Date of the Option.

 

--------------------------------------------------------------------------------


 

(4)     In the event the Termination is the result of the Company’s dismissal
without Cause of the Optionee from employment (other than due to Retirement),
the last day on which the Option may be exercised (and after which day the
Option shall terminate and be of no further force or effect) shall be the later
(the “Later Day”) of (x) the last day in respect of which the Optionee is paid
severance following the Termination Date (e.g., the end of the severance period)
and (y) the ninetieth (90th) day following the Termination Date; provided,
however, that in the event the second anniversary of the Grant Date of the
Option occurs after the Later Day, the last day of Option exercisability shall
be the second anniversary of the Grant Date of the Option; and further provided,
that in the event the Optionee dies during the period between the Termination
Date and the last day of Option exercisability as set forth in this clause
4.2(a)(4), then the Legal Representative may exercise the Option at any time
until and through (but not after) the later to occur of (x) such last day of
Option exercisability as set forth in the preceding proviso and (y) the
three-hundred-sixty-fifth (365th) day after the date of the Optionee’s death.

 

(5)     In the event the Termination is the result of the Company’s dismissal
with Cause of the Optionee from employment, the last day on which the Option may
be exercised (and after which day the Option shall terminate and be of no
further force or effect) shall be the Termination Date.

 

(b)         For purposes of this Section 4.2, the term “Cause” shall mean the
Company’s determination that the Optionee shall have committed one or more of
the following: fraud, material and deliberate injury or attempted injury to the
business or a fellow employee or customer in the line of work, breach of any law
or Company policy which presents the reasonable likelihood of a material adverse
impact to the Company’s business or its reputation, material competition with
the Company (including solicitation of its employees or customers), willful
breach of duty, habitual neglect, or habitual absenteeism, or substantial
dependence on or addiction to alcohol or any controlled substance.

 

5.                    Prohibition Against Certain Activities.

 

5.1         Restricted Activities. The Optionee understands that the Company is
granting to the Optionee an option to purchase Shares to reward the Optionee for
the Optionee’s future efforts and loyalty to the Company and its Affiliates by
giving the Optionee the opportunity to participate in the potential future
appreciation of the Company.  Accordingly, the Optionee agrees that: (a) s/he
will not at any time during his/her employment with the Company or any
Affiliate, or after any Termination, directly or indirectly disclose or furnish
to any other person or use for his/her own or any other person’s account any
confidential or proprietary knowledge or any other information which is not a
matter of public knowledge obtained during the entire course of his/her
employment with, or other performance of services for, the Company or any
Affiliate or any predecessor of any of the foregoing, no matter from where or in
what manner the Optionee may have acquired such knowledge or information, and
s/he shall retain all such knowledge and information in trust for the benefit of
the Company, its Affiliates and the successors and assigns of any of them; (b)
if s/he is Terminated, s/he will not for two years following the Termination
directly or indirectly solicit for employment, including without limitation
recommending to any subsequent employer the solicitation for employment of, any
person who at the time of the solicitation is employed by the Company or any
Affiliate  (a ““LGI” Employee”) (it being understood that, if the Optionee
becomes affiliated with another person (the “Successor”) and the Successor
solicits for employment a “LGI” Employee, it shall not constitute a solicitation
hereunder if the Optionee does not solicit, recommend to the Successor, or
otherwise bring to the attention of the Successor, the “LGI” Employee); and (c)
s/he will not at any time during his/her employment or after any Termination
publish any statement or make any statement (under circumstances reasonably
likely to become public or that s/he might reasonably expect to become public)
critical of the Company or any Affiliate, or in any way adversely affecting or
otherwise maligning the business or reputation of the Company or any of its
Affiliates or any of their respective officers, directors or employees (any
activity described in clause (a), (b) or (c) of this sentence being herein
referred to as a “Prohibited Activity”).  In addition, accordingly, the Optionee
agrees that s/he will not at any time during his/her employment with the Company
or any Affiliate or the twelve (12) months thereafter (including any period
following Termination during or in respect of which s/he is receiving any
severance payment) engage in any Competitive Activity (as defined below)
anywhere in the world (including, without limitation, anywhere in the United
States of America, the United Kingdom, Hong Kong, China or Taiwan).

 

--------------------------------------------------------------------------------


 

The term “Competitive Activity” shall mean engaging in any of the following
activities:  (a) directly or indirectly through one or more intermediaries
controlling any Competitor (as defined below) or owning any equity or debt
interests in any Competitor (other than equity or debt interests which are
publicly traded and do not exceed 2% of the particular class of interests
outstanding); (b) directly or indirectly soliciting, diverting, taking away,
appropriating or otherwise interfering with any of the employees or customers of
the Company or any Affiliate; or (c) employment by (including serving as an
officer or director of), or providing consulting or other services to, any
Competitor.  The term “Competitor” means any person who derives  significant
revenues, income or reputational gain from producing, selling, designing,
dealing or otherwise conducting commercial activity in, with or pertaining to,
tabletop products, collectibles, miniature decorative or collectible buildings
or coordinated “village” accessories, figurines, jewelry, textiles, watches,
small leather goods or general decorative giftware products.

 

5.2         Right to Terminate Option; Disgorgement.  The Optionee understands
that the Company is granting to the Optionee an option to purchase Shares to
reward the Optionee for the Optionee’s future efforts and loyalty to the Company
and its Affiliates by giving the Optionee the opportunity to participate in the
potential future appreciation of the Company.  Accordingly, if the Optionee: (a)
engages in any Prohibited Activity; (b) engages in any Competitive Activity; or
(c) is convicted of a crime against the Company or any Affiliate, then, in
addition to any other rights and remedies available to the Company, the Company
shall be entitled, in its sole discretion, to terminate the Option, which shall
then be of no further force or effect.

 

The Optionee further understands that if he/she is found to have violated any
provision of Section 5.1 after he/she exercises the Option, the Company has the
right to demand repayment of (and the Optionee shall be obligated upon such
written demand to repay) all of Optionee’s after-tax profit realized from the
exercise of the Option (including any net cash proceeds from the sale of Shares
acquired through exercise of the Option and any Shares held by the Optionee
acquired through exercise of the Option).

 

6.                    Specific Performance.  The parties hereto acknowledge that
there will be no adequate remedy at law for a violation of any of the provisions
of this Agreement and that, in addition to any other remedies which may be
available, all of the provisions of this Agreement shall be specifically
enforceable in accordance with their respective terms.

 

7.                    Withholding.  Prior to the issuance of any Shares to the
Optionee hereunder, the Optionee shall remit to the Company the full amount of
any applicable Withholding Taxes.  The Company shall have the right to deduct
from any distribution of cash to the Optionee any amount necessary in
satisfaction of any applicable Withholding Taxes.

 

8.                    Entire Agreement.  This Agreement and the Plan constitute
the entire agreement, and supersede all prior agreements and understandings,
oral and written, between the parties hereto with respect to the subject matter
hereof.

 

9.                    Choice of Law.  This Agreement shall be interpreted under
the laws of the State of Delaware (except with respect to matters of employment
law, which shall be interpreted under the laws of the State of Minnesota),
entirely independent of the forum in which the Agreement or any part of it may
come up for construction, interpretation or enforcement.

 

--------------------------------------------------------------------------------


 

10.              Acknowledgment.  The Optionee hereby acknowledges prior receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof as the same may be amended from time to time.  The Optionee hereby
acknowledges that s/he has reviewed the Plan and this Agreement and understands
his/her rights and obligations thereunder and hereunder.  The Optionee also
acknowledges that s/he has been provided with such information concerning the
Company, the Plan and this Agreement as s/he and his/her advisors have
requested.

 

 

LENOX GROUP INC.

 

 

By:

 

 

 

 

 

 

 

 

 

 

Optionee:

 

--------------------------------------------------------------------------------